                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ONYEBUCHIM ONYEANUSI,

                      Plaintiff,
                                                        CIVIL ACTION
           v.                                           NO. 19-01875


KATS, JAMISON & ASSOCIATES,

                      Defendant.


                                      ORDER

      AND NOW, this 27th day of November 2019, because Plaintiff Onyebuchim

Onyeanusi has not filed a response to Defendant’s Motions to Dismiss (ECF No. 9) as

directed by the Court’s Orders entered on September 23, 2019, (ECF No. 10) and

November 6, 2019, (ECF No. 11), it is ORDERED that this action is DISMISSED

with prejudice for failure to prosecute. The Clerk of Court shall CLOSE this case.



                                              BY THE COURT:


                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
